Citation Nr: 1822540	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  15-37 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an evaluation in excess of 50 percent prior to October 20, 2017, and in excess of 70 percent thereafter, for the service-connected generalized anxiety disorder (GAD) with agoraphobia and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from January 1944 to October 1947 and from January 1951 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which continued a 50 percent disabling rating for GAD with agoraphobia.

In July 2017, the Board remanded the issue of an evaluation in excess of 50 percent for GAD with agoraphobia for further development and adjudication.

In February 2018, the RO recharacterzied the disability on appeal as GAD with agoraphobia and PTSD.  The RO then awarded an increased 70 percent rating effective from October 20, 2017.  The appeal remains in controversy as less than the maximum benefit available was awarded and only for a portion of the appeal period.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Affording the Veteran all reasonable doubt, throughout the appeal period, the service-connected GAD with agoraphobia and PTSD was shown to produce occupational and social impairment, with deficiencies in most areas, such as suicidal ideation, difficulty in establishing and maintaining effective social relationships, disturbances of motivation and mood, anxiety, chronic sleep impairment, mild memory loss, panic attacks (weekly or less often), and suspiciousness.

2.  The preponderance of the evidence weighs against a finding of total occupational or social impairment at any time under appeal.


CONCLUSIONS OF LAW

1. Prior to October 20, 2017, the criteria for the assignment of a 70 percent evaluation, and no higher, for the service-connected GAD with agoraphobia and PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.130 including Diagnostic Code 9411 (2017).

2.  The criteria for a 100 percent schedular rating has not been warranted at any time throughout the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.130 including Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issue decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's GAD with agoraphobia and PTSD is currently evaluated as 50 percent disabling prior to October 20, 2017, and 70 percent disabling thereafter under Diagnostic Codes 9411 and 9416.  Under the provisions of 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders is used to determine disability ratings.

The General Rating Formula for Mental Disorders provides that a 50 percent rating is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation for PTSD is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite level of occupational and social impairment.  Id.  

Having carefully considered all the evidence of record in light of the pertinent law and regulations, the Board finds that based on the overall disability picture a 70 percent rating, and no higher, is warranted throughout the appeal period.  38 C.F.R. § 4.7.  

The RO awarded an increased 70 percent rating effective from October 20, 2017, the date of new VA examination (and initial PTSD examination), finding that the PTSD was a progression of the Veteran's GAD with agoraphobia and was now productive of occupational and social impairment with deficiencies in most areas, due to such symptoms as suicidal ideation, difficulty in establishing and maintaining effective social relationships, disturbances of motivation and mood, anxiety, chronic sleep impairment, mild memory loss, panic attacks (weekly or less often), and suspiciousness.  However, these symptoms have been present to a varying degree throughout the appeal period.  

Notably, on VA examination in June 2015, the Veteran reported an increase in frequency of panic attacks.  He endorsed social isolation, anxiety, and depression.  

In statements dated in September 2015, the Veteran indicated that he had panic attacks three to four times a week, nightmares, increased difficulty sleeping, and suicidal thoughts.  

VA treatment records dated in June 2015 contain complaints of depression, anxiety, panic, nightmares every night, and past thoughts of suicide.  He also indicated that he avoided public places.  In February 2016, he indicated that he had suicidal thoughts and agreed to talk to a psychiatrist.  A July 2017 suicide risk assessment shows the Veteran indicated his suicide plan including driving fast and hitting something, but he refused to answer whether this was current or past intent.  He continued to complain of depression, sleeplessness, nightmares, and isolation in July 2017.  An entry dated in September 2017 contains reports of nightmares, panic attacks five times a week, feelings of isolation and hopelessness, and fleeting suicidal thoughts.  His affect was constricted.  There were similar findings in October 2017.

The November 2017 VA examiner found that the Veteran's PTSD was a progression of the previous diagnosis of GAD, but the symptoms of PTSD and GAD overlapped and he could not separate them without speculation.  As noted above, the examiner indicated there were symptoms of suicidal ideation, difficulty in establishing and maintaining effective social relationships, disturbances of motivation and mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), panic attacks (weekly or less often), and suspiciousness.  

Thus, the Board finds that the totality of the evidence shows that the Veteran's symptomatology during entire appeal period more nearly approximate the criteria for a 70 percent disability rating under Diagnostic Codes 9411 and 9416.  38 C.F.R. § 4.130.  

In accordance with Mauerhan and Vazquez-Claudio, the Board recognizes that the Veteran's GAD with agoraphobia and PTSD produces a wide range of symptoms and while a 70 percent rating is warranted throughout the appeal period, there has been no evidence of total occupation or social impairment to warrant a 100 percent rating.  None of the evidence of record throughout the appeal period shows that the Veteran's GAD with agoraphobia and PTSD causes "total" occupational and social impairment, which is required by the 100 percent criteria.  38 C.F.R. § 4.130.   

A review of the record did not show symptoms productive of gross impairment in thought processes or communication, grossly inappropriate behavior, impaired impulse control, or persistent delusions or hallucinations.  The Veteran has clearly been irritable, but it has not been productive of periods of violence.  Despite findings of suicidal ideation, there was no active plan or intent on examination.  There were no findings of homicidal ideation or disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The Veteran was able to perform activities of daily living and was repeatedly found to be adequately dressed and groomed.  38 C.F.R. § 4.119.

Further, neither the 2015 nor 2017 VA examiners found total social and occupational impairment.  On VA examination in 2015, there was occupational and social impairment with reduced reliability and productivity.  On examination in 2017, the Veteran had occupational and social impairment with deficiencies in most areas.  Neither examiner made comments or finding indicative of total social and occupational impairment.  The overall functioning described in detail by the examiners clearly shows the Veteran has continued occupational and social functioning above a level that could be considered total impairment.  After careful considering of these examinations and all the evidence of record during the period under appeal, the Board finds that a 100 percent rating is not warranted at any time under appeal.  38 C.F.R. § 4.119; Hart, supra; Vazquez-Claudio, 713 F.3d at 117.


ORDER

Prior to October 20, 2017, a 70 percent evaluation, and no higher, for the service-connected GAD with agoraphobia and PTSD is granted subject to the regulations governing the payment of VA monetary benefits.

From October 20, 2017, an evaluation in excess of 70 percent for the service-connected GAD with agoraphobia and PTSD is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


